


Exhibit 10.1
MOTRICITY, INC.


____________________________________


2010 LONG TERM INCENTIVE PLAN


As Amended and Restated on September 26, 2011
and Approved by Stockholders on October 28, 2011
____________________________________























































































--------------------------------------------------------------------------------




MOTRICITY, INC.


____________________________________


2010 LONG TERM INCENTIVE PLAN


As Amended and Restated on September 26, 2011
and Approved by Stockholders on October 28, 2011
____________________________________


TABLE OF CONTENTS




ARTICLE I -
PURPOSE....................................................................................................
1


ARTICLE II -
DEFINITIONS............................................................................................
1


ARTICLE III -
ADMINISTRATION.................................................................................
6


ARTICLE IV - SHARE
LIMITATION..............................................................................
8


ARTICLE V -
ELIGIBILITY.............................................................................................
11


ARTICLE VI - STOCK
OPTIONS....................................................................................
11


ARTICLE VII - STOCK APPRECIATION
RIGHTS........................................................
15


ARTICLE VIII - RESTRICTED
STOCK..........................................................................
18


ARTICLE IX - PERFORMANCE
AWARDS....................................................................
21


ARTICLE X - OTHER STOCK-BASED AND CASH-BASED AWARDS......................
22


ARTICLE XI - TERMINATION OR AMENDMENT OF
PLAN.....................................
24


ARTICLE XII - UNFUNDED STATUS OF
PLAN...........................................................
25


ARTICLE XIII - GENERAL
PROVISIONS.....................................................................
25


ARTICLE XIV - EFFECTIVE DATE OF
PLAN..............................................................
29


ARTICLE XV - TERM OF
PLAN.....................................................................................
29


ARTICLE XVI - NAME OF
PLAN...................................................................................
30


EXHIBIT A - PERFORMANCE
GOALS..........................................................................
31










i


--------------------------------------------------------------------------------




MOTRICITY, INC.


____________________________________


2010 LONG TERM INCENTIVE PLAN


As Amended and Restated on September 26, 2011
and Approved by Stockholders on October 28, 2011
____________________________________


ARTICLE I
PURPOSE


The purpose of this Motricity, Inc. 2010 Long Term Incentive Plan is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Individuals cash and stock-based
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders. The Plan is effective as of the date set forth in Article XV.
ARTICLE II
DEFINITIONS


For purposes of this Plan, the following terms shall have the following
meanings:


2.1    “Acquisition Event” has the meaning set forth in Section 4.2(d).


2.2    “Affiliate” means each of the following: (a) any Subsidiary; (b) any
Parent; (c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.


2.3    “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Award, Other Stock-Based Award
or Other Cash-Based Award. All Awards shall be granted by, confirmed by, and
subject to the terms of, a written agreement executed by the Company and the
Participant.


2.4    “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to an Award.


2.5    “Board” means the Board of Directors of the Company.


2.6    “Cause” means, with respect to any Participant, his or her (i) failure to
perform his or her duties; (ii) commission of, or indictment for a felony or any
crime involving fraud or embezzlement or dishonesty or conviction of, or plea of
nolo contendere to a misdemeanor (other than a traffic violation)



1


--------------------------------------------------------------------------------




punishable by imprisonment under federal, state or local law; (iii) engagement
in an act of fraud or of willful dishonesty towards the Company or any of its
Affiliates; (iv) misconduct or negligence while employed by the Company or any
of its Affiliates; (v) violation of a federal or state securities law or
regulation or employment law; (vi) dishonesty detrimental to the Company or any
of its Affiliates; (vii) conduct involving any immoral acts which is reasonably
likely to impair the reputation of the Company or any of its Affiliates; (viii)
disloyalty to the Company or any of its Affiliates; (ix) use of a controlled
substance without a prescription or the use of alcohol which impairs
Participant’s ability to carry out Participant’s duties and responsibilities;
(x) violation by a Participant of the Company’s policies and procedures or any
breach of any agreement between the Company and Participant; or (xi)
embezzlement and/or misappropriation of property of the Company or any of its
Affiliates. With respect to a Participant’s Termination of Directorship, “cause”
also means an act or failure to act that constitutes cause for removal of a
director under applicable Delaware law.


2.7    “Code” means the Internal Revenue Code of 1986, as amended. Any reference
to any section of the Code shall also be a reference to any successor provision
and any Treasury Regulation promulgated thereunder.


2.8    “Committee” means the Compensation Committee of the Board.


2.9    “Common Stock” means the Common Stock, $0.001 par value per share, of the
Company.


2.10    “Company” means Motricity, Inc., a Delaware corporation, and its
successors by operation of law.


2.11    “Consultant” means any natural person who is an advisor or consultant to
the Company or its Affiliates.


2.12     “Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.


2.13    “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship or any other
Person or entity which could reasonably be expected to adversely affect in any
manner: (a) the conduct of the business of the Company or its Affiliates
(including, without limitation, any products or business plans or prospects); or
(b) the business reputation of the Company or its Affiliates, or any of their
products, or their past or present officers, directors or employees.


2.14    “Effective Date” means the effective date of the Plan as defined in
Article XV.


2.15    “Eligible Employees” means each employee of the Company or an Affiliate.


2.16    “Eligible Individual” means an Eligible Employee, Non-Employee Director
or Consultant who is designated by the Committee in its discretion as eligible
to receive Awards subject to the conditions set forth herein.





2


--------------------------------------------------------------------------------




2.17    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or interpretation
promulgated under such section, and any comparable provision of any future
legislation or regulation amending, supplementing or superseding such section or
regulation.


2.18    “Executive” means an executive officer of the Company or an Affiliate.


2.19    “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the last sales price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded or (b) if the Common Stock is not traded, listed or otherwise reported or
quoted, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate taking into account the requirements of
Section 409A of the Code. For purposes of the grant of any Award, the applicable
date shall be the trading day immediately prior to the date on which the Award
is granted. For purposes of the exercise of any Award, the applicable date shall
be the date a notice of exercise is received by the Committee or, if not a day
on which the applicable market is open, the next day that it is open.


2.20    “Family Member” means “family member” as defined in Section A.1.(5) of
the general instructions of the Form S-8 registration statement, or successor
form, promulgated by the Securities and Exchange Commission.


2.21    “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parents (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.


2.22    “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.


2.23    “Non-Qualified Stock Option” means any Stock Option awarded under the
Plan that is not an Incentive Stock Option.


2.24    “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and (y)
the aggregate exercise price of such right, otherwise than on surrender of a
Stock Option.


2.25    “Other Cash-Based Award” means an Award granted pursuant to Section 10.3
of the Plan and payable in cash at such time or times and subject to such terms
and conditions as determined by the Committee in its sole discretion.


2.26    “Other Stock-Based Award” means an Award under Article X of the Plan
that is valued in whole or in part by reference to, or is payable in or
otherwise based on, Common Stock, including, without limitation, an Award valued
by reference to an Affiliate.


2.27    “Parent” means any parent corporation of the Company within the meaning
of Section 424(e) of the Code.


2.28    “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.



3


--------------------------------------------------------------------------------






2.29    “Performance Award” means an Award granted to a Participant pursuant to
Article IX hereof contingent upon achieving certain Performance Goals.


2.30    “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.


2.31    “Performance Period” means the period designated by the Committee during
which the Performance Goals must be satisfied with respect to the Award to which
the Performance Goals relate.


2.32    “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.


2.33    “Plan” means this Motricity, Inc. 2010 Long Term Incentive Plan, as
amended from time to time.


2.34    “Reference Stock Option” has the meaning set forth in Section 7.1.


2.35    “Registration Date” means the date on which the Company sells its Common
Stock in a bona fide, firm commitment underwriting pursuant to a registration
statement under the Securities Act.


2.36    “Restricted Stock” means an Award of shares of Common Stock under the
Plan that is subject to restrictions under Article VIII.


2.37    “Restriction Period” has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock.


2.38    “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.


2.39    “Section 162(m) of the Code” means the exception for performance-based
compensation under Section 162(m) of the Code and any applicable treasury
regulations thereunder.


2.40    “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable treasury regulations and
other official guidance thereunder.


2.41    “Securities Act” means the Securities Act of 1933, as amended and all
rules and regulations promulgated thereunder. Reference to a specific section of
the Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.


2.42    “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.



4


--------------------------------------------------------------------------------






2.43    “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Individuals granted pursuant to Article VI.


2.44    “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(1) of the Code.


2.45    “Tandem Stock Appreciation Right” shall mean the right to surrender to
the Company all (or a portion) of a Stock Option in exchange for an amount in
cash and/or stock equal to the difference between (i) the Fair Market Value on
the date such Stock Option (or such portion thereof) is surrendered, of the
Common Stock covered by such Stock Option (or such portion thereof), and (ii)
the aggregate exercise price of such Stock Option (or such portion thereof).


2.46    “Ten Percent Stockholder” means a Person owning stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company, its Subsidiaries or its Parent.


2.47    “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.


2.48    “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate thereof; or (b) when an
entity which is retaining a Participant as a Consultant ceases to be an
Affiliate unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate thereof at the time the entity
ceases to be an Affiliate. In the event that a Consultant becomes an Eligible
Employee or a Non-Employee Director upon the termination of his or her
consultancy, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Consultancy shall be deemed to occur until such
time as such Consultant is no longer a Consultant, an Eligible Employee or a
Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Consultancy in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Consultancy thereafter, provided that any such change to the definition of the
term “Termination of Consultancy” does not subject the applicable Stock Option
to Section 409A of the Code without the Participant’s prior written consent.


2.49    “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.


2.50    “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate thereof,
unless the Participant otherwise is, or thereupon becomes, employed by the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that an Eligible Employee becomes a Consultant or a Non-Employee
Director upon the termination of his or her employment, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Employment shall be deemed to occur until such time as such Eligible Employee is
no longer an Eligible Employee, a Consultant or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Employment in the Award Agreement or, if no rights of a Participant are reduced,
may otherwise define Termination of Employment thereafter, provided that any
such change to the



5


--------------------------------------------------------------------------------




definition of the term “Termination of Employment” does not subject the
applicable Stock Option to Section 409A of the Code without the Participant’s
prior written consent.


2.51    “Transfer” means: (a) when used as a noun, any direct or indirect
transfer, sale, assignment, pledge, hypothecation, encumbrance or other
disposition (including the issuance of equity in any entity), whether for value
or no value and whether voluntary or involuntary (including by operation of
law), and (b) when used as a verb, to directly or indirectly transfer, sell,
assign, pledge, encumber, charge, hypothecate or otherwise dispose of (including
the issuance of equity in any entity) whether for value or for no value and
whether voluntarily or involuntarily (including by operation of law).
“Transferred” and “Transferable” shall have a correlative meaning.


2.52    “Transition Period” means the period beginning with the Registration
Date and ending as of the earlier of: (i) the date of the first annual meeting
of stockholders of the Company at which directors are to be elected that occurs
after the close of the third calendar year following the calendar year in which
the Registration Date occurs; and (ii) the expiration of the “reliance period”
under Treasury Regulation Section 1.162-27(f)(2).


ARTICLE III
ADMINISTRATION


3.1    The Committee. The Plan shall be administered and interpreted by the
Committee. To the extent required by applicable law, rule or regulation, it is
intended that each member of the Committee shall qualify as (a) a “non-employee
director” under Rule 16b-3, (b) an “outside director” under Code Section 162(m)
and (c) an “independent director” under the rules of the principal U. S.
national securities exchange or national securities association on which the
shares are listed.


3.2    Grants of Awards. The Committee shall have full authority to grant,
pursuant to the terms of this Plan, to Eligible Individuals: (i) Stock Options,
(ii) Stock Appreciation Rights, (iii) Restricted Stock, (iv) Performance Awards;
(v) Other Stock-Based Awards; and (vi) Other Cash-Based Awards. In particular,
the Committee shall have the authority:


(a)    to select the Eligible Individuals to whom Awards may from time to time
be granted hereunder;
(b)    to determine whether and to what extent Awards, or any combination
thereof, are to be granted hereunder to one or more Eligible Individuals;
(c)    to determine the number of shares of Common Stock to be covered by each
Award granted hereunder;
(d)    to determine the amount of cash to be covered by each Award granted
hereunder;
(e)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);
(f)    to determine whether, to what extent and under what circumstances grants
of Options and other Awards under the Plan are to operate on a tandem basis
and/or in conjunction with or apart from other awards made by the Company
outside of this Plan;



6


--------------------------------------------------------------------------------




(g)    to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.4(d);
(h)    to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;
(i)    to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition or
exercise of such Award; and
(j)    to modify, extend or renew an Award, subject to Article XII and Section
6.4(l), provided, however, that such action does not subject the Award to
Section 409A of the Code without the consent of the Participant.
3.3    Guidelines. Subject to Article XII hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions.
Notwithstanding the foregoing, no amendment, suspension or termination under
this Section 3.3 shall impair the rights of any Participant without the consent
of such Participant. To the extent applicable, this Plan is intended to comply
with the applicable requirements of Rule 16b-3, and with respect to Awards
intended to be “performance-based,” the applicable provisions of Section 162(m)
of the Code, and the Plan shall be limited, construed and interpreted in a
manner so as to comply therewith.


3.4    Decisions Final. Any decision, interpretation or other action made or
taken in good faith by or at the direction of the Company, the Board or the
Committee, in each case as permitted herein, arising out of or in connection
with the Plan shall be within the absolute discretion of all and each of them,
as the case may be, and shall be final, binding and conclusive on the Company
and all employees and Participants and their respective heirs, executors,
administrators, successors and assigns.


3.5    Procedures. All actions of the Committee hereunder shall be taken in
accordance with the Committee’s Charter as in effect from time to time.


3.6    Designation of Consultants/Liability.


(a)    The Committee, in its sole discretion and on such terms and conditions as
it may provide, may delegate all or any part of its authority and powers under
the Plan to one or more Non-Employee Directors and/or officers of the Company;
provided, however, that the Committee may not delegate its authority or power if
prohibited by applicable law or the applicable exchange rules.
(b)    The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such



7


--------------------------------------------------------------------------------




counsel or consultant and any computation received from any such consultant or
agent. Expenses incurred by the Committee or the Board in the engagement of any
such counsel, consultant or agent shall be paid by the Company. The Committee,
its members and any Person designated pursuant to sub-section (a) above shall
not be liable for any action or determination made in good faith with respect to
the Plan to the maximum extent permitted by applicable law and the Certificate
of Incorporation and By-Laws of the Company. To the maximum extent permitted by
applicable law, no officer of the Company or member or former member of the
Committee or of the Board shall be liable for any action or determination made
in good faith with respect to the Plan or any Award granted under it to the
maximum extent permitted by applicable law and the Certificate of Incorporation
and By-Laws of the Company.
3.7    Indemnification. To the maximum extent permitted by applicable law and
the Certificate of Incorporation and By-Laws of the Company and to the extent
not covered by insurance directly insuring such person, each officer or employee
of the Company or any Affiliate thereof and each member or former member of the
Committee or the Board shall be indemnified and held harmless by the Company
against any cost or expense (including reasonable fees of counsel reasonably
acceptable to the Committee) or liability (including any sum paid in settlement
of a claim with the approval of the Committee), and advanced amounts necessary
to pay the foregoing at the earliest time and to the fullest extent permitted by
applicable law and the Certificate of Incorporation and By-Laws of the Company,
arising out of any act or omission to act in connection with the administration
of the Plan, except to the extent arising out of such officer’s, employee’s,
member’s or former member’s own fraud or bad faith. Such indemnification shall
be in addition to any right of indemnification the employees, officers,
directors or members or former officers, directors or members may have under
applicable law or under the Certificate of Incorporation or By-Laws of the
Company or any Affiliate thereof. Notwithstanding anything else herein, this
indemnification will not apply to the actions or determinations made by an
individual with regard to Awards granted to him or her under this Plan.


ARTICLE IV
SHARE LIMITATION


4.1    Shares.


(a)    The aggregate number of shares of Common Stock that may be issued or used
for reference purposes or with respect to which Awards may be granted under the
Plan as of the Effective Date shall be 6,365,621 shares (subject to any increase
or decrease pursuant to this Section 4.1(a) or Section 4.2 below), which may be
either authorized and unissued Common Stock or Common Stock held in or acquired
for the treasury of the Company or both, and of such 6,365,621 shares, the
maximum number of shares of Common Stock with respect to which Incentive Stock
Options may be granted under the Plan shall be 6,365,621 shares. With respect to
Stock Appreciation Rights settled in Common Stock, upon settlement, only the
number of shares of Common Stock delivered to a Participant (based on the
difference between the Fair Market Value of the shares of Common Stock subject
to such Stock Appreciation Right on the date such Stock Appreciation Right is
exercised and the exercise price of each Stock Appreciation Right on the date
such Stock Appreciation Right was awarded) shall count against the aggregate and
individual share limitations set forth under Sections 4.1(a) and 4.1(b). If any
Option, Stock Appreciation Right or Other Stock-Based Awards granted under the
Plan expires, terminates or is canceled for any reason without having been
exercised in full, the number of shares of Common Stock underlying any
unexercised Award shall again be available for the purpose of Awards under the
Plan. If any shares of Restricted Stock, Performance Awards or Other Stock-Based
Awards denominated in shares of Common Stock awarded under the Plan to a
Participant are forfeited for any reason or tendered or withheld in payment of
option price or for withholding taxes, the number of forfeited or otherwise



8


--------------------------------------------------------------------------------




tendered shares of Restricted Stock, Performance Awards or Other Stock-Based
Awards denominated in shares of Common Stock shall again be available for
purposes of Awards under the Plan. If a Tandem Stock Appreciation Right or a
Limited Stock Appreciation Right is granted in tandem with an Option, such grant
shall only apply once against the maximum number of shares of Common Stock which
may be issued under the Plan. Any Award under the Plan settled in cash
(including any portion of an Award settled through share withholding) shall not
be counted against the foregoing maximum share limitations. Any shares issued in
connection with awards that are assumed, converted or substituted pursuant to a
merger or any acquisition shall not be counted against the foregoing maximum
share limitations. Any shares available under a stockholder approved plan of an
acquired company (as properly adjusted to reflect the transaction) may be used
for awards under the plan to individuals who were not employees of the Company
prior to the transaction, such shares shall not be counted against the foregoing
maximum share limitations.
(b)    Individual Participant Limitations. The following individual Participant
limitations shall only apply after the expiration of the Transition Period, to
the extent required by Section 162(m) of the Code for Awards under the Plan to
qualify as “performance-based compensation:”
(i)    The maximum number of shares of Common Stock subject to any Award of
Stock Options, or Stock Appreciation Rights, or shares of Restricted Stock, or
Other Stock-Based Awards for which the grant of such Award or the lapse of the
relevant Restriction Period is subject to the attainment ‘of Performance Goals
in accordance with Section 8.3(a)(ii) which may be granted under the Plan during
any fiscal year of the Company to any Participant shall be 266,666 shares per
type of Award (which shall be subject to any further increase or decrease
pursuant to Section 4.2), provided that the maximum number of shares of Common
Stock issued in any one year period for all types of Awards does not exceed four
percent (4%) of the Company’s issued and outstanding shares of Common Stock
(which shall be subject to any further increase or decrease pursuant to Section
4.2) during any fiscal year of the Company. If a Tandem Stock Appreciation Right
is granted or a Limited Stock Appreciation Right is granted in tandem with a
Stock Option, it shall apply against the Participant’s individual share
limitations for both Stock Appreciation Rights and Stock Options.
(ii)    There are no annual individual share limitations applicable to
Participants on Restricted Stock or Other Stock-Based Awards for which the
grant, vesting or payment (as applicable) of any such Award is not subject to
the attainment of Performance Goals.
(iii)    The maximum number of shares of Common Stock subject to any Performance
Award which may be granted under the Plan during any fiscal year of the Company
to any Participant shall be 266,666 shares (which shall be subject to any
further increase or decrease pursuant to Section 4.2) with respect to any fiscal
year of the Company.
(iv)    The maximum value of a cash payment made under a Performance Award which
may be granted under the Plan with respect to any fiscal year of the Company to
any Participant shall be $5,440,000.
(v)    The maximum value of cash payments made under Performance Awards granted
under the Plan with respect to any fiscal year of the Company to all
Participants shall be $14,104,670.16.
(vi)    The individual Participant limitations set forth in this Section 4.1(b)
(other than Section 4.1(b)(iii)) shall be cumulative; that is, to the extent
that shares of Common Stock for which Awards are permitted to be granted to a
Participant during a fiscal year are not covered by an Award to such Participant
in a fiscal year, the number of shares of Common Stock available for Awards to
such Participant shall automatically increase in the subsequent fiscal years
during the term of the Plan until used.



9


--------------------------------------------------------------------------------




4.2    Changes.


(a)    The existence of the Plan and the Awards granted hereunder shall not
affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize (i) any adjustment, recapitalization,
reorganization or other change in the Company’s capital structure or its
business, (ii) any merger or consolidation of the Company or any Affiliate,
(iii) any issuance of bonds, debentures, preferred or prior preference stock
ahead of or affecting the Common Stock, (iv) the dissolution or liquidation of
the Company or any Affiliate, (v) any sale or transfer of all or part of the
assets or business of the Company or any Affiliate or (vi) any other corporate
act or proceeding.
(b)    Subject to the provisions of Section 4.2(d), if there shall occur any
such change in the capital structure of the Company by reason of any stock
split, reverse stock split, stock dividend, subdivision, combination or
reclassification of shares that may be issued under the Plan, any
recapitalization, any merger, any consolidation, any spin off, any
reorganization or any partial or complete liquidation, or any other corporate
transaction or event having an effect similar to any of the foregoing (a
“Section 4.2 Event”), then, including Section 4.1(b), (i) the aggregate number
and/or kind of shares that thereafter may be issued under the Plan, (ii) the
number and/or kind of shares or other property (including cash) to be issued
upon exercise of an outstanding Award granted under the Plan, and/or (iii) the
purchase price thereof, shall be appropriately adjusted. In addition, subject to
Section 4.2(d), if there shall occur any change in the capital structure or the
business of the Company that is not a Section 4.2 Event (an “Other Extraordinary
Event”), including by reason of any extraordinary dividend (whether cash or
stock), any conversion, any adjustment, any issuance of any class of securities
convertible or exercisable into, or exercisable for, any class of stock, or any
sale or transfer of all or substantially all of the Company’s assets or
business, then the Committee, in its sole discretion, may adjust any Award and
make such other adjustments to the Plan. Any adjustment pursuant to this Section
4.2 shall be consistent with the applicable Section 4.2 Event or the applicable
Other Extraordinary Event, as the case may be, and in such manner as the
Committee may, in its sole discretion, deem appropriate and equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants under the Plan. Any such adjustment determined by the Committee
shall be final, binding and conclusive on the Company and all Participants and
their respective heirs, executors, administrators, successors and permitted
assigns. Except as expressly provided in this Section 4.2 or in the applicable
Award Agreement, a Participant shall have no rights by reason of any Section 4.2
Event or any Other Extraordinary Event.
(c)    Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) shall be aggregated until, and eliminated
at, the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.
(d)    In the event of a merger or consolidation in which the Company is not the
surviving entity or in the event of any transaction that results in the
acquisition of a majority of the Company’s outstanding Common Stock by a single
Person or entity or by a group of Persons and/or entities acting in concert, or
in the event of the sale or transfer of all or substantially all of the
Company’s assets (all of the foregoing being referred to as an “Acquisition
Event”), then the Committee may, in its sole discretion, terminate all
outstanding and unexercised Stock Options, Stock Appreciation Rights, or any
Other Stock-Based Award that provides for a Participant elected exercise,
effective as of the date of the Acquisition Event, by (i) cashing out such
awards upon the date of consummation of the Acquisition Event or (ii) delivering
notice of termination of such outstanding and unexercised Stock Options, Stock
Appreciation Rights, or any Other Stock-Based Award to each Participant at least
20 days prior to the date



10


--------------------------------------------------------------------------------




of consummation of the Acquisition Event, in which case during the period from
the date on which such notice of termination is delivered to the consummation of
the Acquisition Event, each such Participant shall have the right to exercise in
full all of his or her Awards that are then outstanding (without regard to any
limitations on exercisability otherwise contained in the Award Agreements), but
any such exercise shall be contingent on the occurrence of the Acquisition
Event, and, provided that, if the Acquisition Event does not take place within
the period after giving such notice, specified in such notice, for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.
If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XI shall apply.


4.3    Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.


ARTICLE V
ELIGIBILITY


5.1    General Eligibility. To be eligible to be granted an Award, a Person must
be an “Eligible Individual” on the date of grant of such Award. Eligibility for
the grant of Awards and actual participation in the Plan shall be determined by
the Committee in its sole discretion.


5.2    Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under the Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in the Plan shall be
determined by the Committee in its sole discretion.


5.3    General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
being an Eligible Employee, Consultant or Non-Employee Director, respectively.


ARTICLE VI
STOCK OPTIONS


6.1    Options. Stock Options may be granted alone or in addition to other
Awards granted under the Plan. Each Stock Option granted under the Plan shall be
of one of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock
Option.


6.2    Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not so qualify
shall constitute a separate Non-Qualified Stock Option.


6.3    Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.



11


--------------------------------------------------------------------------------






6.4    Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:
(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option shall be determined by the Committee at the time of grant, provided
that the per share exercise price of a Stock Option shall not be less than 100%
(or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant.
(b)    Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 5 years
after the date the Option is granted.
(c)    Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 6.4, Stock Options granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at the time of grant. If the
Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion.
Unless otherwise determined by the Committee at the time of grant, the Option
agreement shall provide that (i) in the event that the Participant is terminated
for Cause prior to any exercise of the Stock Option (whether vested or
unvested), all Stock Options held by the Participant shall thereupon terminate
and expire, (ii) as a condition of the exercise of a Stock Option, the
Participant shall be required to certify (or shall be deemed to have certified)
at the time of exercise in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in behavior
that would result in a Termination for Cause and (iii) in the event that the
Participant is terminated for Cause during the later of (x) the twelve (12)
month period following exercise or (y) the twenty-four (24) month period
following the date the Option becomes vested, then the Company shall be entitled
to recover from the Participant an amount equal to the following: any gain
realized as a result of the exercise of the Option (computed by subtracting the
aggregate exercise price of the Options from the aggregate market value at the
close of business on the day of exercise of the shares of Common Stock acquired
upon the exercise of the Options) plus the gain realized upon disposition of the
shares of Common Stock acquired upon exercise of the Option (computed by
subtracting the aggregate market value of the Common Stock at the close of
business on the day of exercise from the aggregate sale price of the shares of
Common Stock) during the aforementioned periods and further that there shall be
no requirement that the Participant has disposed of the shares of Common Stock
acquired upon exercise of the Option to recover the gain realized on exercise of
the Option.
(d)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 6.4(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver



12


--------------------------------------------------------------------------------




promptly to the Company an amount equal to the purchase price; or (iii) on such
other terms and conditions as may be acceptable to the Committee (including,
without limitation, the Company withholding shares of Common Stock issuable upon
exercise of a Stock Option or by payment in full or in part in the form of
Common Stock owned by the Participant based on the Fair Market Value of the
Common Stock on the payment date as determined by the Committee). Any payment
permitted by methods listed in subsections (i) and (ii) above shall be expressly
included in the terms of the Option agreement. No shares of Common Stock shall
be issued until payment therefore, as provided herein, has been made or provided
for.
(e)    Non-Transferability of Options. No Stock Option shall be Transferable by
the Participant otherwise than by will or by the laws of descent and
distribution, and all Stock Options shall be exercisable, during the
Participant’s lifetime, only by the Participant. Notwithstanding the foregoing,
the Committee may determine, in its sole discretion, at the time of grant or
thereafter that a Non-Qualified Stock Option that is otherwise not Transferable
pursuant to this Section is Transferable to a Family Member in whole or in part
and in such circumstances, and under such conditions, as specified by the
Committee. A Non-Qualified Stock Option that is Transferred to a Family Member
pursuant to the preceding sentence (i) may not be subsequently Transferred
otherwise than by will or by the laws of descent and distribution and (ii)
remains subject to the terms of this Plan and the applicable Award Agreement.
Any shares of Common Stock acquired upon the exercise of a Non-Qualified Stock
Option by a permissible transferee of a Non-Qualified Stock Option or a
permissible transferee pursuant to a Transfer after the exercise of the
Non-Qualified Stock Option shall be subject to the terms of this Plan and the
applicable Award Agreement.
(f)    Termination by Death, Disability or Retirement. Unless otherwise
determined by the Committee at the time of grant, or the rights of the
Participant are otherwise reduced or terminated as a result of the terms and
conditions hereunder, if a Participant’s Termination is by reason of death,
Disability or retirement, all Stock Options that are held by such Participant
that are vested and exercisable at the time of the Participant’s Termination may
be exercised by the Participant at any time within a period of one year from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Stock Options; provided, however, that if the Participant dies
within such exercise period, all unexercised Stock Options held by such
Participant shall thereafter be exercisable, to the extent to which they were
exercisable at the time of death, for a period of one year from the date of such
death, but in no event beyond the expiration of the stated term of such Stock
Options.
(g)    Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at the time of grant, or the rights of the Participant are otherwise
reduced or terminated as a result of the terms and conditions hereunder, if a
Participant’s Termination is by involuntary termination without Cause, all Stock
Options that are held by such Participant that are vested and exercisable at the
time of the Participant’s Termination may be exercised by the Participant at any
time within a period of 90 days from the date of such Termination, but in no
event beyond the expiration of the stated term of such Stock Options.
(h)    Voluntary Termination. Unless otherwise determined by the Committee at
the time of grant, or the rights of the Participant are otherwise reduced or
terminated as a result of the terms and conditions hereunder, if a Participant’s
Termination is voluntary (other than a voluntary termination described in
Section 6.4(i)(y) hereof), all Stock Options that are held by such Participant
that are vested and exercisable at the time of the Participant’s Termination may
be exercised by the Participant at any time within a period of 30 days from the
date of such Termination, but in no event beyond the expiration of the stated
term of such Stock Options.
(i)    Termination for Cause. Unless otherwise determined by the Committee at
the time of grant, or the rights of the Participant are otherwise reduced or
terminated as a result of the terms



13


--------------------------------------------------------------------------------




and conditions hereunder, if a Participant’s Termination (x) is for Cause or (y)
is a voluntary Termination (as provided in Section 6.4(h)) after the occurrence
of an event that could be grounds for a Termination for Cause, all Stock
Options, whether vested or not vested, that are held by such Participant shall
thereupon terminate and expire as of the date of such Termination.
(j)    Unvested Stock Options. Unless otherwise determined by the Committee at
the time of grant, or if no rights of the Participant are reduced, thereafter,
Stock Options that are not vested as of the date of a Participant’s Termination
for any reason shall terminate and expire as of the date of such Termination.
(k)    Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. Should any
provision of this Plan not be necessary in order for the Stock Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend this Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.
(l)    Form, Modification, Extension and Renewal of Stock Options. Subject to
the terms and conditions and within the limitations of the Plan, Stock Options
shall be evidenced by such form of agreement or grant as is approved by the
Committee, and the Committee may (i) modify, extend or renew outstanding Stock
Options granted under the Plan (provided that the rights of a Participant are
not reduced without his or her consent and provided further that such action
does not subject the Stock Options to Section 409A of the Code without the
consent of the Participant), and (ii) accept the surrender of outstanding Stock
Options (up to the extent not theretofore exercised) and authorize the granting
of new Stock Options in substitution therefor (to the extent not theretofore
exercised). Notwithstanding the foregoing, an outstanding Option may not be
modified to reduce the exercise price thereof nor may a new Option at a lower
price be substituted for a surrendered Option (other than adjustments or
substitutions in accordance with Section 4.2), unless such action is approved by
the stockholders of the Company.
(m)    Deferred Delivery of Common Shares. The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.
(n)    Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and be
treated as Restricted Stock. Unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.
(o)    Cashing-Out of Stock Options. Unless otherwise provided in the Award
Agreement, on receipt of written notice of exercise, the Committee may elect to
cash-out all or part of the portion of the Shares for which an Option is being
exercised by paying the optionee an amount, in cash or shares of Common Stock,
equal to the excess of the Fair Market Value of the shares of Common Stock over
the exercise price multiplied by the number of shares of Common Stock for which
the Option is being exercised on the effective date of such cash-out.
(p)    Executive Ownership Representation. Executives participating in the Plan
must (i) own, within five (5) years of the Option grant date, shares of Common
Stock equal in value to at least



14


--------------------------------------------------------------------------------




three times (3x), or in the case of the Chief Executive Officer, six times (6x),
the Executive’s annual base salary (determined as of the last day of the fifth
year following the grant date); and (ii) not be permitted to pledge shares of
Common Stock or any equity award denominated in shares of the Company’s capital
stock as collateral for investment purposes or otherwise. For purposes of this
section, ownership shall include all shares of Common Stock deemed "beneficially
owned" (as defined in Rule 13d-3(d) of the Securities Exchange Act of 1934
without regard to vesting) by the Executive, shares transferred for estate
planning purposes or pursuant to a court order. Compliance shall be evaluated on
a twice-per-year basis, as of June 30 and December 31 of each year, and not on a
running basis. Failure of the Executive to achieve the ownership guidelines
within such timelines will result, in the sole discretion of the Committee, with
forfeiture of the Option. When calculating the number of shares of Common Stock
that an executive is required to hold hereunder, the Participant’s base salary
will be multiplied by three (3), and in the case of the Chief Executive Officer,
six (6), and then divided by the average closing price for shares of Common
Stock over the thirty (30) trading days prior to the date of calculation as set
forth above. Notwithstanding the foregoing, the Executive shall be permitted to
sell or dispose of the necessary number of shares of Common Stock to pay any
state, federal or local tax withholdings arising solely from the exercise of
stock options to purchase shares of Common Stock or vesting of restricted shares
of Common Stock, if any.
(q)    Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Non-Qualified Stock
Option on a cashless basis on the last day of the term of such option if the
Participant has failed to exercise the Non-Qualified Stock Option as of such
date, with respect to which the fair market value of the shares of Common Stock
underlying the Non-Qualified Stock Option exceed the exercise price of such
Non-Qualified Stock Option on the date of expiration of such option, subject to
Section 13.4. Stock Options may contain such other provisions, which shall not
be inconsistent with any of the terms of the Plan, as the Committee shall deem
appropriate.
ARTICLE VII
STOCK APPRECIATION RIGHTS


7.1    Tandem Stock Appreciation Rights. Stock Appreciation Rights may be
granted in conjunction with all or part of any Stock Option (a “Reference Stock
Option”) granted under the Plan (“Tandem Stock Appreciation Rights”). In the
case of a Non-Qualified Stock Option, such rights may be granted either at or
after the time of the grant of such Reference Stock Option. In the case of an
Incentive Stock Option, such rights may be granted only at the time of the grant
of such Reference Stock Option.


7.2    Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right shall be determined by the Committee at the time
of grant, provided that the per share exercise price of a Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.
(b)    Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced



15


--------------------------------------------------------------------------------




until and then only to the extent that the exercise or termination of the
Reference Stock Option causes the number of shares covered by the Tandem Stock
Appreciation Right to exceed the number of shares remaining available and
unexercised under the Reference Stock Option.
(c)    Exercisability. Tandem Stock Appreciation Rights shall be exercisable
only at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.4(c).
(d)    Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.
(e)    Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares of Common Stock in respect
of which the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.
(f)    Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have been exercised
for the purpose of the limitation set forth in Article IV of the Plan on the
number of shares of Common Stock to be issued under the Plan.
(g)    Non-Transferability. Tandem Stock Appreciation Rights shall be
Transferable only when and to the extent that the underlying Stock Option would
be Transferable under Section 6.4(e) of the Plan.
7.3    Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation
Rights may also be granted without reference to any Stock Options granted under
the Plan.


7.4    Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a)    Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right shall be determined by the Committee at the
time of grant, provided that the per share exercise price of a Non-Tandem Stock
Appreciation Right shall not be less than 100% of the Fair Market Value of the
Common Stock at the time of grant.
(b)    Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed
by the Committee, but shall not be greater than 5 years after the date the right
is granted.
(c)    Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 7.4, Non-Tandem Stock Appreciation Rights
granted under the Plan shall be



16


--------------------------------------------------------------------------------




exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at the time of grant. If the Committee
provides, in its discretion, that any such right is exercisable subject to
certain limitations (including, without limitation, that it is exercisable only
in installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time at or after grant in whole or in
part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such right may be exercised),
based on such factors, if any, as the Committee shall determine, in its sole
discretion.
Unless otherwise determined by the Committee at grant, the Award Agreement shall
provide that (i) in the event that the Participant is terminated for Cause prior
to any exercise of the Non-Tandem Stock Appreciation Right, all Non-Tandem Stock
Appreciation Rights held by the Participant shall thereupon terminate and
expire, (ii) as a condition of the exercise of a Non-Tandem Stock Appreciation
Right, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in behavior that would result in a
Termination for Cause and (iii) in the event that the Participant is terminated
for Cause during the later of (x) the twelve (12) month period following date
the Non-Tandem Stock Appreciation Right is exercised or (y) the twenty-four (24)
month period following the date the Non-Tandem Stock Appreciation Right becomes
vested, then the Company shall be entitled to recover from the Participant an
amount equal to the following: any gain realized as a result of the exercise of
the Non-Tandem Stock Appreciation Right (computed by subtracting the aggregate
exercise price of the Non-Tandem Stock Appreciation Right from the aggregate
market value at the close of business on the day of exercise of the shares of
Common Stock acquired upon the exercise of the Non-Tandem Stock Appreciation
Right) plus the gain realized upon disposition of the shares of Common Stock
acquired upon exercise of the Non-Tandem Stock Appreciation Right (computed by
subtracting the aggregate market value of the Common Stock at the close of
business on the day of exercise from the aggregate sale price of the shares of
Common Stock) during the aforementioned periods and further that there shall be
no requirement that the Participant has disposed of the shares of Common Stock
acquired upon exercise of the Non-Tandem Stock Appreciation Right to recover the
gain realized on exercise of the Non-Tandem Stock Appreciation Right.
(d)    Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.
(e)    Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date that the right is exercised over the Fair
Market Value of one share of Common Stock on the date that the right was awarded
to the Participant.
(f)    Termination. Unless otherwise determined by the Committee at grant or, if
the rights of the Participant are otherwise reduced or terminated as a result of
the terms and conditions hereunder, subject to the provisions of the applicable
Award Agreement and the Plan, upon a Participant’s Termination for any reason,
Non-Tandem Stock Appreciation Rights will remain exercisable following a
Participant’s Termination on the same basis as Stock Options would be
exercisable following a Participant’s Termination in accordance with the
provisions of Sections 6.4(f) through 6.4(j).
(g)    Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all



17


--------------------------------------------------------------------------------




such rights shall be exercisable, during the Participant’s lifetime, only by the
Participant.
7.5    Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of
an event as the Committee may, in its sole discretion, designate at the time of
grant or thereafter. Upon the exercise of Limited Stock Appreciation Rights,
except as otherwise provided in an Award Agreement, the Participant shall
receive in cash and/or Common Stock, as determined by the Committee, an amount
equal to the amount (i) set forth in Section 7.2(e) with respect to Tandem Stock
Appreciation Rights, or (ii) set forth in Section 7.4(e) with respect to
Non-Tandem Stock Appreciation Rights.


7.6    Other Terms and Conditions. The Committee may include a provision in an
Award Agreement providing for the automatic exercise of a Stock Appreciation
Right on the last day of the term of such Stock Appreciation Right if the
Participant has failed to exercise the Stock Appreciation Right as of such date,
with respect to which the fair market value of the shares of Common Stock
underlying the Stock Appreciation Right exceed the base price of such Stock
Appreciation Right on the date of expiration of such Stock Appreciation Right,
subject to Section 13.4. Stock Appreciation Rights may contain such other
provisions, which shall not be inconsistent with any of the terms of the Plan,
as the Committee shall deem appropriate.


ARTICLE VIII
RESTRICTED STOCK


8.1    Awards of Restricted Stock. Shares of Restricted Stock may be issued
either alone or in addition to other Awards granted under the Plan. The
Committee shall determine the Eligible Individuals, to whom, and the time or
times at which, grants of Restricted Stock shall be made, the number of shares
to be awarded, the price (if any) to be paid by the Participant (subject to
Section 8.2), the time or times within which such Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Awards.


Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event that the Participant is terminated for
Cause prior to, or during the twenty-four (24) month period after any vesting of
Restricted Stock the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and at the election of the
Committee that the Participant shall (x) transfer any shares of Common Stock to
the Company still owned by the Participant that had vested in the aforementioned
period; and (y) the Participant shall pay over to the Company an amount equal to
the Fair Market Value of the shares of Common Stock (acquired upon vesting of
Restricted Stock) at the time they were disposed of in the aforementioned
period.


The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine in its sole discretion,
including to comply with the requirements of Section 162(m) of the Code.


8.2    Awards and Certificates. Eligible Individuals selected to receive
Restricted Stock shall not have any right with respect to such Award, unless and
until such Participant has delivered a fully executed copy of the agreement
evidencing the Award to the Company, to the extent required by the Committee,
and has otherwise complied with the applicable terms and conditions of such
Award. Further, such Award shall be subject to the following conditions:



18


--------------------------------------------------------------------------------




(a)    Purchase Price. The purchase price of Restricted Stock shall be fixed by
the Committee. Subject to Section 4.3, the purchase price for shares of
Restricted Stock may be zero to the extent permitted by applicable law, and, to
the extent not so permitted, such purchase price may not be less than par value.
(b)    Acceptance. Awards of Restricted Stock must be accepted within a period
of 60 days (or such shorter period as the Committee may specify at grant) after
the grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.
(c)    Legend. Each Participant receiving Restricted Stock shall be issued a
stock certificate in respect of such shares of Restricted Stock, unless the
Committee elects to use another system, such as book entries by the transfer
agent, as evidencing ownership of shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall, in addition to
such legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:
“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Motricity, Inc. (the
“Company”) 2010 Long Term Incentive Plan (the “Plan”) and an Agreement entered
into between the registered owner and the Company dated ____________, 20__.
Copies of such Plan and Agreement are on file at the principal office of the
Company.”


(d)    Custody. If stock certificates are issued in respect of shares of
Restricted Stock, the Committee may require that any stock certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed, and that, as a condition of any grant of Restricted
Stock, the Participant shall have delivered a duly signed stock power or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
shares subject to the Restricted Stock Award in the event that such Award is
forfeited in whole or part.
8.3    Restrictions and Conditions. The shares of Restricted Stock awarded
pursuant to the Plan shall be subject to the following restrictions and
conditions:
(a)    Restriction Period.
(i)    The Participant shall not be permitted to Transfer shares of Restricted
Stock awarded under the Plan during the period or periods set by the Committee
(the “Restriction Period”) commencing on the date of such Award, as set forth in
the Restricted Stock Award Agreement and such agreement shall set forth a
vesting schedule and any event that would accelerate vesting of the shares of
Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to Section 8.3(a)(ii) and/or such other factors or
criteria as the Committee may determine in its sole discretion, the Committee
may condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.
(ii)    If the grant of shares of Restricted Stock or the lapse of restrictions
is based on the attainment of Performance Goals, the Committee shall establish
the objective Performance Goals and the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable fiscal year or at such later
date as



19


--------------------------------------------------------------------------------




otherwise determined by the Committee and while the outcome of the Performance
Goals are substantially uncertain. Such Performance Goals may incorporate
provisions for disregarding (or adjusting for) changes in accounting methods,
corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision shall be of no force or effect.
(b)    Rights as a Stockholder. Except as provided in Section 8.3(a) and this
Section 8.3(b) and as otherwise determined by the Committee, the Participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a holder of shares of Common Stock of the Company including, without limitation,
the right to vote such shares, subject to and conditioned upon the full vesting
of shares of Restricted Stock, the right to tender such shares, and the right to
receive all dividends and other distributions paid with respect to the
Restricted Stock, provided that such dividends or other distributions will be
subject to the same vesting requirements as the underlying Restricted Stock and
shall be paid at the time the Restricted Stock becomes vested. If dividends or
distributions are paid in shares of Common Stock, such shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid. The Committee may, in its sole discretion, determine at the time
of grant that the payment of dividends shall be deferred until, and conditioned
upon, the expiration of the applicable Restriction Period.
(c)    Termination. Unless otherwise determined by the Committee at grant or, if
no rights of the Participant are reduced, thereafter, subject to the applicable
provisions of the Award Agreement and the Plan, upon a Participant’s Termination
for any reason during the relevant Restriction Period, all Restricted Stock
still subject to restriction will be forfeited in accordance with the terms and
conditions established by the Committee at grant or thereafter.
(d)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant. All legends shall be removed from said
certificates at the time of delivery to the Participant, except as otherwise
required by applicable law or other limitations imposed by the Committee.
(e)    Executive Ownership Restrictions. In the event that an Executive is no
longer an active employee of the Company, whether through the termination of the
Executive’s employment for any reason or retirement, the Executive shall be
required to continue to hold for at least six (6) months following such
termination or retirement, 100% of the shares of Common Stock needed to meet the
three times (3x), or in the case of the Chief Executive Officer, six times (6x),
annual base salary ownership threshold as in effect on the effective date of
termination or retirement.
(f)    Executive Ownership Representation. Executives participating in the Plan
must (i) own, within five (5) years of the Restricted Stock grant date, shares
of Common Stock equal in value to at least three times (3x), or in the case of
the Chief Executive Officer, six times (6x), the Executive’s annual base salary
(determined as of the last day of the fifth year following the grant date); and
(ii) not be permitted to pledge shares of Common Stock or any equity award
denominated in shares of the Company’s capital stock as collateral for
investment purposes or otherwise. For purposes of this section, ownership shall
include all shares of Common Stock deemed "beneficially owned" (as defined in
Rule 13d-3(d) of the Securities Exchange Act of 1934 without regard to vesting)
by the Executive, shares transferred for estate planning purposes or pursuant to
a court order. Compliance shall be evaluated on a twice-per-year basis, as of
June 30 and December 31 of each year, and not on a running basis. Failure of the
Executive to achieve the ownership guidelines within such timelines will result,
in the sole discretion of the Committee, with forfeiture of the Restricted
Stock. When calculating the number of shares of



20


--------------------------------------------------------------------------------




Common Stock that an executive is required to hold hereunder, the Participant’s
base salary will be multiplied by three (3), and in the case of the Chief
Executive Officer, six (6), and then divided by the average closing price for
shares of Common Stock over the thirty (30) trading days prior to the date of
calculation as set forth above. Notwithstanding the foregoing, the Executive
shall be permitted to sell or dispose of the necessary number of shares of
Common Stock to pay any state, federal or local tax withholdings arising solely
from the exercise of stock options to purchase shares of Common Stock or vesting
of restricted shares of Common Stock, if any.


ARTICLE IX
PERFORMANCE AWARDS


9.1    Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goals. The
Committee may grant Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, as well as
Performance Awards that are not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code. If the Performance Award is
payable in shares of Restricted Stock, such shares shall be transferable to the
Participant only upon attainment of the relevant Performance Goal in accordance
with Article VIII. If the Performance Award is payable in cash, it may be paid
upon the attainment of the relevant Performance Goals either in cash or in
shares of Restricted Stock (based on the then current Fair Market Value of such
shares), as determined by the Committee, in its sole and absolute discretion.
Each Performance Award shall be evidenced by an Award Agreement in such form
that is not inconsistent with the Plan and that the Committee may from time to
time approve.


Unless otherwise determined by the Committee at grant, each Performance Award
shall provide that in the event the Participant is terminated for Cause prior
to, or during the later of (x) the twelve (12) month period following payment
and (y) the twenty-four (24) month period after, any vesting of the Performance
Award, then the Committee may provide that all of either the unpaid or unvested
portion of the Performance Award shall be immediately forfeited to the Company
and that the Participant shall pay over to the Company an amount equal to any
gain that the Participant realized from any Performance Award that had vested in
the aforementioned period.


With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall condition the right to payment of any Performance Award upon the
attainment of objective Performance Goals established pursuant to Section
9.2(c).


9.2    Terms and Conditions. Performance Awards awarded pursuant to this Article
IX shall be subject to the following terms and conditions:


(a)    Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2(c) are achieved and the
percentage of each Performance Award that has been earned.
(b)    Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.
(c)    Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee shall establish
the objective Performance Goals for the earning of



21


--------------------------------------------------------------------------------




Performance Awards based on a Performance Period applicable to each Participant
or class of Participants in writing prior to the beginning of the applicable
Performance Period or at such later date as permitted under Section 162(m) of
the Code and while the outcome of the Performance Goals are substantially
uncertain. Such Performance Goals may incorporate, if and only to the extent
permitted under Section 162(m) of the Code, provisions for disregarding (or
adjusting for) changes in accounting methods, corporate transactions (including,
without limitation, dispositions and acquisitions) and other similar type events
or circumstances. To the extent that any such provision would create
impermissible discretion under Section 162(m) of the Code or otherwise violate
Section 162(m) of the Code, such provision shall be of no force or effect, with
respect to Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.
(d)    Dividends. Unless otherwise determined by the Committee at the time of
grant, amounts equal to dividends declared during the Performance Period with
respect to the number of shares of Common Stock covered by a Performance Award
will not be paid to the Participant.
(e)    Termination. Subject to the applicable provisions of the Award Agreement
and the Plan, upon a Participant’s Termination for any reason during the
Performance Period for a given Performance Award, the Performance Award in
question will vest or be forfeited in accordance with the terms and conditions
established by the Committee at grant.
(f)    Accelerated Vesting. Based on service, performance and/or such other
factors or criteria, if any, as the Committee may determine, in its sole
discretion, the Committee may, at or after grant, accelerate the vesting of all
or any part of any Performance Award.
(g)    Negative Discretion. The Committee shall retain “negative discretion” to
adjust bonus payments as permitted by Section 162(m) of the Code and treasury
regulations issued thereunder.
ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS


10.1    Other Stock-Based Awards. The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are payable in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to, shares of Common Stock awarded
purely as a bonus and not subject to restrictions or conditions, shares of
Common Stock in payment of the amounts due under an incentive or performance
plan sponsored or maintained by the Company or an Affiliate, stock equivalent
units, restricted stock units, and Awards valued by reference to book value of
shares of Common Stock. Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan.


Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.


The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion; provided that to the extent that such Other
Stock-Based Awards are intended to comply with Section 162(m) of the Code, the
Committee shall establish the objective Performance Goals for the grant or
vesting of such Other Stock-Based Awards based on a Performance Period
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable Performance Period or at such later date as
permitted under Section 162(m) of the Code and while the outcome of the
Performance Goals are



22


--------------------------------------------------------------------------------




substantially uncertain. Such Performance Goals may incorporate, if and only to
the extent permitted under Section 162(m) of the Code, provisions for
disregarding (or adjusting for) changes in accounting methods, corporate
transactions (including, without limitation, dispositions and acquisitions) and
other similar type events or circumstances. To the extent that any such
provision would create impermissible discretion under Section 162(m) of the Code
or otherwise violate Section 162(m) of the Code, such provision shall be of no
force or effect, with respect to Performance Awards that are intended to qualify
as “performance-based compensation” under Section 162(m) of the Code.


10.2    Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:


(a)    Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.
(b)    Dividends. Unless otherwise determined by the Committee at the time of
Award, subject to the provisions of the Award Agreement and the Plan, the
recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award, as determined at
the time of the Award by the Committee, in its sole discretion.
(c)    Vesting. Any Award under this Article X and any Common Stock covered by
any such Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.
(d)    Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article X shall be priced, as determined by the
Committee in its sole discretion.
10.3    Other Cash-Based Awards. The Committee may from time to time grant Other
Cash-Based Awards to Eligible Individuals in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion. Other Cash-Based Awards may be granted subject
to the satisfaction of vesting conditions or may be awarded purely as a bonus
and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion. The grant of an Other Cash-Based Award shall not require
a segregation of any of the Company’s assets for satisfaction of the Company’s
payment obligation thereunder.


10.4    Termination for Cause. Unless otherwise determined by the Committee at
grant, the Award Agreement shall provide that (i) in the event that the
Participant is terminated for Cause prior to any exercise, distribution or
settlement of any Other Stock-Based Award and/or Other Cash-Based Award, such
Other Stock-Based Awards and/or Other Cash-Based Awards held by the Participant
shall thereupon terminate and expire, (ii) as a condition of the exercise,
distribution or settlement of an Other Stock-Based Award and/or Other Cash-Based
Award, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in
behavior that would result in a Termination for Cause and (iii) in the event
that the Participant is terminated for Cause during the later of (x) twelve (12)
month period following the date of



23


--------------------------------------------------------------------------------




exercise, distribution, or settlement of an Other Stock-Based Award and/or Other
Cash-Based Award and (y) the twenty-four (24) month period commencing on, date
of vesting of an Other Stock-Based Award and/or Other Cash-Based Award, then the
Company shall be entitled to recover from the Participant after such exercise,
settlement, or distribution, and the Participant shall pay over to the Company,
an amount equal to any gain realized as a result of the exercise, distribution
or settlement (whether at the time of exercise, distribution or settlement or
thereafter) of any such Other Stock-Based Award and/or Other Cash-Based Award
during the aforementioned periods.


ARTICLE XI
TERMINATION OR AMENDMENT OF PLAN


11.1    Termination or Amendment. Notwithstanding any other provision of the
Plan, the Board may at any time, and from time to time, amend, in whole or in
part, any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to in Article XIV or Section 409A of the Code), or suspend or terminate
it entirely, retroactively or otherwise; provided, however, that, unless
otherwise required by law or specifically provided herein, the rights of a
Participant with respect to Awards granted prior to such amendment, suspension
or termination, may not be impaired without the consent of such Participant and,
provided further, that without the approval of the holders of the Company’s
Common Stock entitled to vote in accordance with applicable law, no amendment
may be made that would (i) increase the aggregate number of shares of Common
Stock that may be issued under the Plan (except by operation of Section 4.2);
(ii) increase the maximum individual Participant limitations for a fiscal year
under Section 4.1(b) (except by operation of Section 4.2); (iii) change the
classification of individuals eligible to receive Awards under the Plan; (iv)
decrease the minimum option price of any Stock Option or Stock Appreciation
Right; (v) extend the maximum option period under Section 6.4; (vi) alter the
Performance Goals for Restricted Stock, Performance Awards or Other Stock-Based
Awards as set forth in Exhibit A hereto; (vii) award any Stock Option or Stock
Appreciation Right in replacement of a canceled Stock Option or Stock
Appreciation Right with a higher exercise price than the replacement award,
except in accordance with Section 6.4(l); (viii) take any action to amend or
modify any Award to lower the Award, exercise or conversion price applicable to
such Award or otherwise cancel an outstanding Award for the purpose of
repricing, replacing or regranting such Award previously granted for cash or
other consideration; or (ix) require stockholder approval in order for the Plan
to continue to comply with the applicable provisions of Section 162(m) of the
Code or, to the extent applicable to Incentive Stock Options, Section 422 of the
Code. In no event may the Plan be amended without the approval of the
stockholders of the Company in accordance with the applicable laws of the State
of Delaware to increase the aggregate number of shares of Common Stock that may
be issued under the Plan, decrease the minimum exercise price of any Award, or
to make any other amendment that would require stockholder approval under
Financial Industry Regulatory Authority (FINRA) rules and regulations or the
rules of any exchange or system on which the Company’s securities are listed or
traded at the request of the Company. Notwithstanding anything herein to the
contrary, the Board may amend the Plan or any Award Agreement at any time
without a Participant’s consent to comply with applicable law including Section
409A of the Code.


The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV or as otherwise
specifically provided herein, no such amendment by the Committee shall impair
the rights of any holder without the holder’s consent.





24


--------------------------------------------------------------------------------




ARTICLE XII
UNFUNDED STATUS OF PLAN


The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.


ARTICLE XIII
GENERAL PROVISIONS


13.1    Legend. The Committee may require each Person receiving shares of Common
Stock pursuant to a Stock Option or other Award under the Plan to represent to
and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof. In addition to any legend
required by the Plan, the certificates for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on Transfer.
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities exchange system upon whose
system the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


13.2    Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.


13.3    No Right to Employment/Directorship/Consultancy. Neither the Plan nor
the grant of any Option or other Award hereunder shall give any Participant or
other employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate thereof, nor shall there be a limitation in any way on the right of
the Company or any Affiliate thereof by which an employee is employed or a
Consultant or Non-Employee Director is retained to terminate his or her
employment, consultancy or directorship at any time.


13.4    Withholding of Taxes. The Company shall have the right to deduct from
any payment to be made pursuant to the Plan, or to otherwise require, prior to
the issuance or delivery of shares of Common Stock or the payment of any cash
hereunder, payment by the Participant of, any federal, state or local taxes
required by law to be withheld. Upon the vesting of Restricted Stock (or other
Award that is taxable upon vesting), or upon making an election under Section
83(b) of the Code, a Participant shall pay all required withholding to the
Company. Any statutorily required withholding obligation with regard to any
Participant may be satisfied, subject to the consent of the Committee, by
reducing the number of shares of Common Stock otherwise deliverable or by
delivering shares of Common Stock already owned. Any fraction of a share of
Common Stock required to satisfy such tax obligations shall be disregarded and
the amount due shall be paid instead in cash by the Participant.





25


--------------------------------------------------------------------------------




13.5    No Assignment of Benefits. No Award or other benefit payable under the
Plan shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
Person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such Person.


13.6    Listing and Other Conditions.


(a)    Unless otherwise determined by the Committee, as long as the Common Stock
is listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.
(b)    If at any time counsel to the Company shall be of the opinion that any
sale or delivery of shares of Common Stock pursuant to an Option or other Award
is or may in the circumstances be unlawful or result in the imposition of excise
taxes on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.
(c)    Upon termination of any period of suspension under this Section 13.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.
(d)    A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.
13.7    Stockholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award under the Plan, to the extent required by the Committee,
the Participant shall execute and deliver a stockholder’s agreement or such
other documentation that shall set forth certain restrictions on transferability
of the shares of Common Stock acquired upon exercise or purchase, and such other
terms as the Board or Committee shall from time to time establish. Such
stockholder’s agreement or other documentation shall apply to the Common Stock
acquired under the Plan and covered by such stockholder’s agreement or other
documentation. The Company may require, as a condition of exercise, the
Participant to become a party to any other existing stockholder agreement (or
other agreement).


13.8    Governing Law. The Plan and actions taken in connection herewith shall
be governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).





26


--------------------------------------------------------------------------------




13.9    Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any Award Agreement, or any judgment entered by any court
of competent jurisdiction in respect of any thereof, shall be resolved only in
the courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding relating to the Plan or any Award
Agreement, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Delaware, the court of the United States of America for the District of
Delaware, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agree that all claims in respect of any such Proceeding shall be
heard and determined in such Delaware State court or, to the extent permitted by
law, in such federal court, (b) consent that any such Proceeding may and shall
be brought in such courts and waives any objection that the Company and each
Participant may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agree not to plead or claim the same, (c) waive all right
to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to the Plan or any Award Agreement, (d)
agree that service of process in any such Proceeding may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such party, in the case of a
Participant, at the Participant’s address shown in the books and records of the
Company or, in the case of the Company, at the Company’s principal offices,
attention General Counsel, and (e) agree that nothing in the Plan shall affect
the right to effect service of process in any other manner permitted by the laws
of the State of Delaware.


13.10    Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.


13.11    Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.


13.12    Costs. The Company shall bear all expenses associated with
administering this Plan, including expenses of issuing Common Stock pursuant to
Awards hereunder.


13.13    No Right to Same Benefits. The provisions of Awards need not be the
same with respect to each Participant, and such Awards to individual
Participants need not be the same in subsequent years.


13.14    Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.





27


--------------------------------------------------------------------------------




13.15    Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.


13.16    Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of his or her separation from service (other than a payment that is not
subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on the payment date that immediately follows the end of
such six month period or as soon as administratively practicable thereafter.


13.17    Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.


13.18    Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.


13.19    Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.


13.20    Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public



28


--------------------------------------------------------------------------------




offering or acquired on the public market after such offering) during such
period of time following the effective date of a registration statement of the
Company filed under the Securities Act that the Lead Underwriter shall specify
(the “Lock-Up Period”). The Participant shall further agree to sign such
documents as may be requested by the Lead Underwriter to effect the foregoing
and agree that the Company may impose stop-transfer instructions with respect to
Common Stock acquired pursuant to an Award until the end of such Lock-Up Period.


13.21    Headings and Captions. The headings and captions herein are provided
for reference and convenience only, shall not be considered part of the Plan,
and shall not be employed in the construction of the Plan.


13.22    Section 162(m) of the Code. Notwithstanding any other provision of the
Plan to the contrary, (i) prior to the Registration Date and during the
Transition Period, the provisions of the Plan requiring compliance with Section
162(m) of the Code for Awards intended to qualify as “performance-based
compensation” shall only apply to the extent required by Section 162(m) of the
Code, and (ii) the provisions of the Plan requiring compliance with Section
162(m) of the Code shall not apply to Awards granted under the Plan that are not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code.


13.23    Post-Transition Period. Following the Transition Period, any Award
granted under the Plan that is intended to be “performance-based compensation”
under Section 162(m) of the Code, shall be subject to the approval of the
material terms of the Plan by a majority of the stockholders of the Company in
accordance with Section 162(m) of the Code and the treasury regulations
promulgated thereunder.


13.24    Financial Restatements. The Committee shall provide in each Award
Agreement that, in the event of a restatement of the Company’s consolidated
financial statements that reduces amount of any previously awarded Performance
Award, the Performance Goals of which would not have been met had results been
properly reported, related outstanding Awards will be cancelled and the
Participant shall pay over to the Company, an amount equal to any gain realized
as a result of the exercise, distribution or settlement (whether at the time of
exercise, distribution or settlement or thereafter) within (a) the twenty-four
(24) months preceding such financial restatement for any Participant who has a
position with the Company as a vice president, senior vice president, executive
officer or named executive officer (determined in accordance with securities law
requirements for proxy disclosure of compensation) or (b) the twelve (12) months
preceding such financial restatement for all other Participants.


ARTICLE XIV
EFFECTIVE DATE OF PLAN


This Plan was adopted on April 23, 2010. This Amendment and Restatement is
effective as of September 26, 2011 subject to ratification by the stockholders
of the Company at the Annual Meeting of Stockholders to be held on October 28,
2011 in accordance with the requirements of the laws of the State of Delaware.


ARTICLE XV
TERM OF PLAN


No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162



29


--------------------------------------------------------------------------------




(m) of the Code shall be granted on or after the fifth anniversary of the
stockholder approval of the Plan unless the Performance Goals are re-approved
(or other designated Performance Goals are approved) by the stockholders no
later than the first stockholder meeting that occurs in the fifth year following
the year in which stockholders approve the Performance Goals.


ARTICLE XVI
NAME OF PLAN


This Plan shall be known as the “Motricity, Inc. 2010 Long Term Incentive Plan.”





30


--------------------------------------------------------------------------------




EXHIBIT A
PERFORMANCE GOALS


To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, shall be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals, as calculated in compliance
with U.S. generally accepted accounting principles (“GAAP”) then in effect, and
in accordance with the currently employed accounting policies, methods and
practices employed by the Company (consistent with GAAP) in the preparation of
the Company’s consolidated financial statements:


•earnings per share;
•operating income;
•gross income;
•net income (before or after taxes);
•cash flow;
•gross profit;
•gross profit return on investment;
•gross margin return on investment;
•gross margin;
•operating margin;
•working capital;
•earnings before interest and taxes;
•earnings before interest, tax, depreciation and amortization;
•return on equity;
•return on assets;
•return on capital;
•return on invested capital;
•net revenues;
•gross revenues;
•revenue growth;
•annual recurring revenues;
•recurring revenues;
•license revenues;
•sales or market share;
•total shareholder return;
•economic value added;
•specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;
•the fair market value of a share of Common Stock;
•the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends; or
•reduction in operating expenses.





31


--------------------------------------------------------------------------------




With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including:


(a)    restructurings, discontinued operations, extraordinary items or events,
and other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;
(b)    an event either not directly related to the operations of the Company or
not within the reasonable control of the Company’s management; or
(c)    a change in tax law or accounting standards required by generally
accepted accounting principles.
Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion. In addition,
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.


In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit,
administrative department, or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
corporations. With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also:


(a)    designate additional business criteria on which the performance goals may
be based; or
(a)    adjust, modify or amend the aforementioned business criteria.



32
